                Case 3:20-cv-05836-RAJ Document 9 Filed 11/02/20 Page 1 of 1



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7
     DENNIS W. ROSELL,                                Civil No. 3:20-CV-05836-RAJ
 8
                            Plaintiff,
 9

10                          vs.                        ORDER AMENDING THE
                                                       SCHEDULING ORDER
11   COMMISSIONER OF SOCIAL
     SECURITY,
12
                            Defendant.
13
              Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date
14
     shall be amended as follows: Defendant shall have up to and including December 2,
15   2020, to file a response to Plaintiff’s Complaint, including the certified administrative
16   record. The certified administrative record shall be filed within ten days of its availability
     to the Office of the General Counsel, if it can be filed earlier than the aforementioned
17
     date. If the Commissioner is unable to file the certified administrative record by that
18
     date, the Commissioner shall file another motion for extension or status report as ordered
19   by the Court every 30 days until the certified administrative record becomes available.
20            DATED this 2nd day of November, 2020.

21

22                                                     A
23                                                     The Honorable Richard A. Jones
                                                       United States District Judge
24

     Page 1      ORDER - [3:20-CV-05836-RAJ]
